.   '•
                                                                                                 · - - - - - - - - - - - - - - - - - - - - -- - - - -

                                                                                                                                                                                   \0
         ,.Jf;.   lt   '    , _,



                       AO 2458 (Rev. 02/08/20 19) Judgment in a Criminal Petty Case (Modified)                                                                        Page 1 ofl



                                                            UNITED STATES DISTRICT COURT
                                                                       SOUTHERN DISTRICT OF CALIFORNIA

                                             United States of America                                         JUDGMENT IN A CRIMINAL CASE
                                                             v.                                               (For Offenses Committed On or After November 1, 1987)


                                             Uriel Gonzalez-Martinez                                          Case Number: 3:19-mj-21801

                                                                                                              Bridget Kennedy
                                                                                                              Defendant 's Attorney


                       REGISTRATION NO. 74752298

                       THE DEFENDANT:
                        ~ pleaded guilty to count( s) 1 of Complaint
                                                                  ------~-------------------------------------------
                           0 was found guilty to count(s)
                                   after a plea of not guilty.
                                   Accordingly, the defendant is adjudged guilty of such count(~), which involve the following offense(s):
                       Title & Section                    Nature of Offense                                                                     Count Number(s)
                       8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                           1

                           0 The defendant has been found not guilty on count(s)
                                                                                                      ----------------------
                           0 Count(s) - - - - - - - - - - - - - - - - - - d i s m i s s e d on the motion of the United States.

                                                                   IMPRISONMENT



                                                      r
                              The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
                       imprisoned for a term of:

                                                            TIME SERVED                                 D                                          days

                           IZI Assessment: $10 WAIVED IZI Fine: WAIVED
                           IZI Cour~ recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                           the defendant's possession at the time of arrest upon their deportation or removal.
                           D Court recommends defendant be deported/removed with relative,                            charged in case
                                                                                  .
                                IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
                           of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
                           imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
                           United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                            Friday, May 3, 2019
                                                                                                            Date of Imposition of Sentence



                                                                                                            ~ ·
                                                                                                            HON RABLE BARRY M. KURREN
                                                                                                            UNITED STATES MAGISTRATE JUDGE



                           Clerk's Office Copy                                                                                                            3: 19-mj-2180 1
